 

Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT

 

SECOND AMENDMENT, dated as of November 22, 2016 (this “Amendment”), to the
Credit Agreement, dated as of July 31, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among RMCO, LLC
(“Holdings”), RE/MAX, LLC (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).

 

WITNESSETH

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement;
and

 

WHEREAS, the Administrative Agent and the Lenders party hereto have agreed, upon
the terms and subject to the conditions set forth herein, to consent to such
amendments;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.        Defined Terms. Unless otherwise defined herein, capitalized
terms are used herein as defined in the Credit Agreement as amended hereby.

 

SECTION 2.        Amendment of the Credit Agreement. Subject to the terms and
conditions set forth herein, on the Effective Date (as defined below), the
Credit Agreement is hereby amended as follows:

 

(a)          Section 1.1 is hereby amended by:

 

(i)deleting the definition of “Revolving Commitment” and replacing it in its
entirety with the following:

 

““Revolving Commitment”: as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Commitment” opposite
such Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time as set forth below or otherwise pursuant to the terms hereof.  It is
agreed that (i) the Total Revolving Commitments shall be increased by an amount
equal to $20,000,000 on the date of consummation of the Specified Acquisition
(the “Specified Acquisition Closing Date”), with the Revolving Commitment of
each Revolving Lender being increased pro rata according to such Revolving
Lender’s Revolving Percentage as of such date, and (ii) on the date that is one
year after the Specified Acquisition Closing Date, the Total Revolving
Commitments shall be reduced by an amount equal to $20,000,000, with the
Revolving Commitment of each Revolving Lender being reduced pro rata according
to such Revolving Lender’s Revolving Percentage as of such date; provided, that
if after giving effect to the reduction of the Total Revolving Commitments
described in this clause (ii), the Total Revolving Loans would exceed the amount
of the Total Revolving Commitments (as so reduced), such reduction shall be
accompanied by a prepayment of Revolving Loans in the amount of such excess,
including any accrued interest thereon (except in the case of Revolving Loans
that are ABR Loans). It is further agreed that the increase of the Total
Revolving Commitments pursuant to the previous sentence shall be deemed a
utilization of, and shall reduce, the $50,000,000 basket for Incremental
Facilities provided in Section 2.22(a) of this Agreement, but only until the
Total Revolving Commitments are reduced as provided in clause (ii) of the
previous sentence”; and

 

 

 

 

(ii)adding the following definition in the appropriate alphabetical order:

 

““Specified Acquisition”: The acquisition of certain assets of RE/MAX of
Kentucky/Tennessee, Inc., RE/MAX of Georgia, Inc. and RE/MAX of Southern Ohio,
Inc., together with assets associated therewith of RE/MAX of Kentucky/Tennessee
Advertising, Inc., AD/MAX, Inc., and RE/MAX of Southern Ohio Advertising, Inc.”.

 

(b)          Section 6.7(k) is hereby amended by adding the following at the end
thereof:

 

“(or, to the extent that the sum of (i) the Acquisition Consideration for the
Specified Acquisition and (ii) all other Acquisition Consideration in the fiscal
year in which the Specified Acquisition occurs would exceed the amount otherwise
permitted under this clause (k), an amount equal to such sum)”.

 

SECTION 3.        Condition to Effectiveness of Amendment. This Amendment shall
become effective (such date, the “Effective Date”) upon the satisfaction of the
following conditions precedent:

 

(a)          the Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of Holdings, the
Borrower, the Administrative Agent, the Required Lenders and each Revolving
Lender; and

 

(b)          the Specified Acquisition shall have occurred on or prior to
December 31, 2016.

 

SECTION 4.        Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, Holdings and the Borrower hereby jointly
and severally represent and warrant to the Administrative Agent that, as of the
Effective Date:

 

(a)        Each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents are true and correct in all material respects
on and as of the Effective Date as if made on and as of the Effective Date,
except for representations and warranties made as of a specific earlier date
that shall be true and correct in all material respects as of such earlier date.

 

(b)        As of the Effective Date, there does not exist any Default or Event
of Default.

 

SECTION 5.        Continuing Effect.

 

(a)          Except as expressly provided herein, all of the terms and
provisions of the Credit Agreement are and shall remain in full force and
effect. The amendments provided for herein are limited to the specific
subsections of the Credit Agreement specified herein and shall not constitute a
consent, waiver or amendment of, or an indication of the Administrative Agent’s
or the Lenders’ willingness to consent to any action requiring consent under any
other provisions of the Credit Agreement or the same subsection for any other
date or time period. Upon the effectiveness of the amendments set forth herein,
on and after the Effective Date, each reference in the Credit Agreement to “this
Agreement,” “the Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

 

 

 

(b)         The Borrower and the other parties hereto acknowledge and agree that
this Amendment shall constitute a Loan Document.

 

SECTION 6.        Fees. The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender that has executed and delivered a counterpart of
this Amendment by 5:00 P.M., New York City time, on November 22, 2016, an
amendment fee in an amount equal to 10 basis points of the sum of the principal
amount of such Lender’s Term Loans outstanding on such date and the amount of
such Lender’s Revolving Commitments on such date.

 

SECTION 7.        Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment, and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of one firm of counsel to the Administrative Agent in accordance
with the terms in the Credit Agreement.

 

SECTION 8.        Execution in Counterparts. This Amendment may be executed in
any number of counterparts by the parties hereto (including by facsimile and
electronic (e.g. “.pdf”, or “.tif”) transmission), each of which counterparts
when so executed shall be deemed to be an original, but all the counterparts
shall together constitute one and the same instrument.

 

SECTION 9.        GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH FURTHER IN SECTIONS 9.11, 9.12 AND 9.16 OF THE CREDIT
AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

 

[Remainder of page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

  RMCO, LLC         By: /s/ Dave Liniger     Name: Dave Liniger     Title:
  Chief Executive Officer         RE/MAX, LLC         By: /s/ Dave Liniger    
Name: Dave Liniger     Title:   Chief Executive Officer

 

Signature Page to Second Amendment

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender         By:
/s/ Karl Thomasma     Name: Karl Thomasma     Title:   Senior Underwriter      
  [Other Lender Signatures Omitted]

 

Signature Page to Second Amendment

 

 

 

